Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, lines 2-3, recites the limitation “a plurality of mutually uniquely oriented active antennas”.  Examiner cannot determine whether each of the antenna being oriented or pointed in a unique direction or the plurality of antennas as a whole being oriented or pointed in a specific direction.  Furthermore, does each of the antennas being uniquely positioned in different positions or just pointing in different directions?  For examination purposes, examiner assumes that each of the antennas are pointing in a different direction.  Clarification/correction required.
Claims 3-10 are rejected for depending on claim 2.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 2-7, 9-11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lastinger et al (US 2011/0281603 A1), hereinafter Lastinger, in view of Hu (US 2016/0029225 A1).
Regarding claim 2, Lastinger (Figure 1, para [0037]) teaches a three-dimensional (3D) multiple-input multiple-output wireless system (MIMO) comprising: a plurality of radios 18/20/22, a plurality of “mutually uniquely oriented” active antennas 34-42, and an interconnect fabric 26/28/30; wherein the narrow beam of each active antenna primarily addresses a respective solid-angular region, so as to provide efficient radio coverage of the totality of solid-angular regions addressed wirelessly by the MIMO.
Lastinger does not explicitly mention that the interconnect fabric and the gain level of each active antenna are configured independently and dynamically so as to connect electrically each active antenna to any or none of the plurality of radios at any given time.
Hu (Figure 1, para [0016] to [0022] and [0025]) teaches an antenna system comprising a plurality of antennas 114 and a plurality of radios, and an interconnect fabric 104, wherein the interconnect fabric and the gain level of each active antenna are configured independently and dynamically so as to connect electrically each active antenna to any or none of the plurality of radios at any given time.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the MIMO system of Lastinger such that the interconnect fabric and the gain level of each active antenna are configured independently and dynamically so as to connect electrically each active antenna to any or none of the plurality of radios at any given time, as taught by Hu, doing so would provide optimum radio coverage for the entire region addressed wirelessly by the MIMO.
Regarding claim 3, as applied to claim 2, Hu (Figure 1, para [0016] to [0022]) teaches that the interconnect fabric RDN is a routing network capable of electrically connecting any given active antenna with at most any single radio at any given time, wherein the electrical connection is bi-directional.
Regarding claim 4, as applied to claim 2, Hu (para [0016] to [0022]) teaches that a first given radio is configured to address any given subset of the totality of solid-angular regions, wherein a second given radio is configured to address any subset of the remaining solid-angular regions not yet addressed, and wherein the pattern established for the first given radio and the second given radio is continued such that each of the remaining radios in turn is configured to address any subset of the remaining solid-angular regions not yet addressed, until either no solid-angular regions remain unaddressed, or the entire plurality of radios require no further solid-angular regions of address.
Regarding claim 5, as applied to claim 2, Hu (para [0016] to [0022]) teaches that each oriented active antenna dominates all other oriented active antennas, within its respective region of solid-angular coverage.
Regarding claim 6, as applied to claim 2, Hu (para [0016] to [0022]) teaches that the MIMO is configured to effect independent control of radiated electromagnetic wave power, and incident electromagnetic wave power sensitivity, for each active antenna.
Regarding claim 7, as applied to claim 2, Hu (Figure 1, para [0027]) teaches that the active antennas 114 and the interconnect fabric RDN are configured by a digital control logic, wherein the digital control logic is configured by a control port.
Regarding claim 9, as applied to claim 2, Hu (para [0027], [0030], [0034] and [0036]) teaches that the MIMO having a digital control logic, wherein the digital control logic is configured to coordinate the operation of the plurality of radios and the plurality of active antennas to either up-convert or down-convert, wherein each active antenna is configured to up-convert whenever the radio to which said active antenna is electrically connected performs up-conversion, and wherein each active antenna is configured to down-convert whenever the radio to which said active antenna is electrically connected performs down-conversion.
Regarding claim 10, as applied to claim 2, Hu (para [0027], [0030], [0034] and [0036]) teaches that the MIMO having a digital control logic, wherein the digital control logic is configured to direct the operation of each active antenna so as to apply a variable level of radio-frequency amplification specific to said active antenna.
Regarding claim 11, Lastinger (Figure 1, para [0037]) teaches a three-dimensional (3D) multiple-input multiple-output wireless system (MIMO) comprising N oriented antennas 34/36/38/42/44/46, each pointing in a unique direction in three-dimensional (3D) space, and each comprising a transceiver block, wherein N is a first fixed, positive integer; a radio- frequency fanning network 26/28/40, configured to connect electrically at most one radio 18/20/22 with each oriented antenna at any given instant; R radios, wherein R is a second fixed, positive, integer.
Lastinger, however, fails to further teach a digital control logic, having a control port by which to receive commands, the digital control logic configured to control the coordinated operation of the radios, the radio-frequency fanning network, and the transceiver blocks; wherein the control of radiated power and received sensitivity to each oriented antenna is about orthogonal, so as to provide efficient radio coverage of the entire solid-angular region addressed wirelessly by the MIMO, with respect to the location of the MIMO.
Hu (Figure 1, para [0016] to [0022] and [0025]) teaches teaches an antenna system comprising a digital control logic 108 (para [0027]), having a control port by which to receive commands, the digital control logic configured to control the coordinated operation of the radios, the radio-frequency fanning network, and the transceiver blocks; wherein the control of radiated power and received sensitivity to each oriented antenna is about orthogonal, so as to provide efficient radio coverage of the entire solid-angular region addressed wirelessly by the MIMO, with respect to the location of the MIMO.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the MIMO system of Lastinger to include digital control logic configured to control the coordinated operation of the radios, as taught by Hu, doing so would provide optimum radio coverage for the entire region addressed wirelessly by the MIMO.
Regarding claim 16, as applied to claim 11, Hu (para [0016] to [0022] and [0025]) teaches that the interconnection and gain level of each oriented antenna are configured independently and dynamically so as to connect electrically each oriented antenna to any or none of the plurality of radios at any given time.
Regarding claim 18, as applied to claim 11, Hu (Figure 1, para [0016] to [0022] and [0027]) teaches that each transceiver block employs variable levels of radio-frequency power amplification, and wherein each transceiver block is configured to accept a transmit/receive mode control signal from the digital control logic.

Double Patenting
5.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
6.	Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,139,587 B2.  This is a statutory double patenting rejection.
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-13 and 15-19 of U.S. Patent No. 11. Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming a three-dimensional MIMO wireless system.  Comparison shown below:

Application 17/449,915
US Patent 11,139,587 B2
2. A three-dimensional (3D) multiple-input multiple-output wireless system (MIMO) 28

comprising: a plurality of radios, a plurality of mutually uniquely oriented active antennas, and an interconnect fabric; wherein the narrow beam of each active antenna primarily addresses a respective solid-angular region, wherein the interconnect fabric and the gain level of each active antenna are configured independently and dynamically so as to connect electrically each active antenna to any or none of the plurality of radios at any given time, so as to provide efficient radio coverage of the totality of solid-angular regions addressed wirelessly by the MIMO.

8. The MIMO of Claim 2, wherein each active antenna has a Poynting ray, wherein each active antenna is configured to emit electromagnetic wave energy primarily along its Poynting ray and receive electromagnetic wave energy primarily along the negative of its Poynting ray, wherein each Poynting ray is offset in its angular orientation from each adjacent Poynting ray by an inter-ray angular offset, in a fanned arrangement, or in another polymorphic arrangement.
2. A three-dimensional (3D) multiple-input multiple-output wireless system (MIMO) 28

comprising: a plurality of radios, a plurality of mutually uniquely oriented active antennas, and an interconnect fabric; wherein the narrow beam of each active antenna primarily addresses a respective solid-angular region, wherein the interconnect fabric and the gain level of each active antenna are configured independently and dynamically so as to connect electrically each active antenna to any or none of the plurality of radios at any given time, so as to provide efficient radio coverage of the totality of solid-angular regions addressed wirelessly by the MIMO,

wherein each active antenna has a Poynting ray, wherein each active antenna is configured to emit electromagnetic wave energy primarily along its Poynting ray and receive electromagnetic wave energy primarily along the negative of its Poynting ray, wherein each Poynting ray is offset in its angular orientation from each adjacent Poynting ray by an inter-ray angular offset, in a fanned arrangement, or in another polymorphic arrangement.
3. The MIMO of Claim 2, wherein the interconnect fabric is a routing network capable of electrically connecting any given active antenna with at most any single radio at any given time, wherein the electrical connection is bi-directional.
3. The MIMO of Claim 2, wherein the interconnect fabric is a routing network capable of electrically connecting any given active antenna with at most any single radio at any given time, wherein the electrical connection is bi-directional.
4. The MIMO of Claim 2, wherein a first given radio is configured to address any given subset of the totality of solid-angular regions, wherein a second given radio is configured to address any subset of the remaining solid-angular regions not yet addressed, and wherein the pattern established for the first given radio and the second given radio is continued such that each of the remaining radios in turn is configured to address any subset of the remaining solid-angular regions not yet addressed, until either no solid- angular regions remain unaddressed, or the entire plurality of radios require no further solid-angular regions of address.
4. The MIMO of Claim 2, wherein a first given radio is configured to address any given subset of the totality of solid-angular regions, wherein a second given radio is configured to address any subset of the remaining solid-angular regions not yet addressed, and wherein the pattern established for the first given radio and the second given radio is continued such that each of the remaining radios in turn is configured to address any subset of the remaining solid-angular regions not yet addressed, until either no solid- angular regions remain unaddressed, or the entire plurality of radios require no further solid-angular regions of address.
5. The MIMO of Claim 2, wherein each oriented active antenna dominates all other oriented active antennas, within its respective region of solid-angular coverage.
5. The MIMO of Claim 2, wherein each oriented active antenna dominates all other oriented active antennas, within its respective region of solid-angular coverage.
6. The MIMO of Claim 2, wherein the MIMO is configured to effect independent control of radiated electromagnetic wave power, and incident electromagnetic wave power sensitivity, for each active antenna.
6. The MIMO of Claim 2, wherein the MIMO is configured to effect independent control of radiated electromagnetic wave power, and incident electromagnetic wave power sensitivity, for each active antenna.
7. The MIMO of Claim 2, wherein the active antennas and the interconnect fabric are configured by a digital control logic, wherein the digital control logic is configured by a control port.
7. The MIMO of Claim 2, wherein the active antennas and the interconnect fabric are configured by a digital control logic, wherein the digital control logic is configured by a control port.
9. The MIMO of Claim 2, the MIMO having a digital control logic, wherein the digital control logic is configured to coordinate the operation of the plurality of radios and the plurality of active antennas to either up-convert or down-convert, wherein each active antenna is configured to up-convert whenever the radio to which said active antenna is electrically connected performs up-conversion, and wherein each active antenna is configured to down-convert whenever the radio to which said active antenna is electrically connected performs down-conversion.
8. The MIMO of Claim 2, the MIMO having a digital control logic, wherein the digital control logic is configured to coordinate the operation of the plurality of radios and the plurality of active antennas to either up-convert or down-convert, wherein each active antenna is configured to up-convert whenever the radio to which said active antenna is electrically connected performs up-conversion, and wherein each active antenna is configured to down-convert whenever the radio to which said active antenna is electrically connected performs down-conversion.
10. The MIMO of Claim 2, the MIMO having a digital control logic, wherein the digital control logic is configured to direct the operation of each active antenna so as to apply a variable level of radio-frequency amplification specific to said active antenna.
9. The MIMO of Claim 2, the MIMO having a digital control logic, wherein the digital control logic is configured to direct the operation of each active antenna so as to apply a variable level of radio-frequency amplification specific to said active antenna.
11. A three-dimensional (3D) multiple-input multiple-output wireless system (MIMO) comprising: N oriented antennas, each pointing in a unique direction in three-dimensional (3D) space, and each comprising a transceiver block, wherein N is a first fixed, positive integer; a radio-frequency fanning network, configured to connect electrically at most one radio with each oriented antenna at any given instant: R radios, wherein R is a second fixed, positive, integer; and a digital control logic, having a control port by which to receive commands, the digital control logic configured to control the coordinated operation of the radios, the radio-frequency fanning network, and the transceiver blocks; wherein the control of radiated power and received sensitivity to each oriented antenna is about orthogonal, so as to provide efficient radio coverage of the entire solid-angular region addressed wirelessly by the MIMO, with respect to the location of the MIMO.

14. The MIMO of Claim 11, wherein each oriented antenna has a Poynting ray, wherein each oriented antenna emits electromagnetic wave energy primarily along its Poynting ray, wherein each oriented antenna receives electromagnetic wave energy primarily along the negative of its Poynting ray, wherein each Poynting ray is offset in its angular orientation from each adjacent Poynting ray by an inter-ray angular offset, in a fanned arrangement, or in another polymorphic arrangement, wherein each given oriented antenna dominates, within its respective sub-region of solid-angular coverage, the response of all other oriented antennas.
15. A three-dimensional (3D) multiple-input multiple-output wireless system (MIMO) comprising: N oriented antennas, each pointing in a unique direction in three-dimensional (3D) space, and each comprising a transceiver block, wherein N is a first fixed, positive integer; a radio-frequency fanning network, configured to connect electrically at most one radio with each oriented antenna at any given instant: R radios, wherein R is a second fixed, positive, integer; and a digital control logic, having a control port by which to receive commands, the digital control logic configured to control the coordinated operation of the radios, the radio-frequency fanning network, and the transceiver blocks; wherein the control of radiated power and received sensitivity to each oriented antenna is about orthogonal, so as to provide efficient radio coverage of the entire solid-angular region addressed wirelessly by the MIMO, with respect to the location of the MIMO,

wherein each oriented antenna has a Poynting ray, wherein each oriented antenna emits electromagnetic wave energy primarily along its Poynting ray, wherein each oriented antenna receives electromagnetic wave energy primarily along the negative of its Poynting ray, wherein each Poynting ray is offset in its angular orientation from each adjacent Poynting ray by an inter-ray angular offset, in a fanned arrangement, or in another polymorphic arrangement, wherein each given oriented antenna dominates, within its respective sub-region of solid-angular coverage, the response of all other oriented antennas.
11. A three-dimensional (3D) multiple-input multiple-output wireless system (MIMO) comprising: 



N oriented antennas, each pointing in a unique direction in three-dimensional (3D) space, and each comprising a transceiver block, wherein N is a first fixed, positive integer; a radio-frequency fanning network, configured to connect electrically at most one radio with each oriented antenna at any given instant: R radios, wherein R is a second fixed, positive, integer; and a digital control logic, having a control port by which to receive commands, the digital control logic configured to control the coordinated operation of the radios, the radio-frequency fanning network, and the transceiver blocks; wherein the control of radiated power and received sensitivity to each oriented antenna is about orthogonal, so as to provide efficient radio coverage of the entire solid-angular region addressed wirelessly by the MIMO, with respect to the location of the MIMO.

12. The MIMO of claim 11, additionally comprising M planar stacks, wherein M is a fixed positive integer, and wherein each of the M planar stacks comprises a plurality of the N oriented antennas.
10. A three-dimensional (3D) multiple-input multiple-output wireless system (MIMO) comprising: 
M planar stacks, wherein M is a fixed positive integer, and wherein each of the M planar stacks comprises
N oriented antennas, each pointing in a unique direction in three-dimensional (3D) space, and each comprising a transceiver block, wherein N is a first fixed, positive integer; a radio-frequency fanning network, configured to connect electrically at most one radio with each oriented antenna at any given instant: R radios, wherein R is a second fixed, positive, integer; and a digital control logic, having a control port by which to receive commands, the digital control logic configured to control the coordinated operation of the radios, the radio-frequency fanning network, and the transceiver blocks; wherein the control of radiated power and received sensitivity to each oriented antenna is about orthogonal, so as to provide efficient radio coverage of the entire solid-angular region addressed wirelessly by the MIMO, with respect to the location of the MIMO,


13. The MIMO of Claim 12, wherein each of the oriented antennas in each planar stack is offset in angular orientation from each adjacent oriented antenna in the same planar stack by about a constant inter-plane angular offset, such that the plurality of planar stacks forms a fanned arrangement about an array axis of symmetry, wherein the constant inter- plane angular offset is about 360/M degrees.
11. The MIMO of Claim 10, wherein each of the oriented antennas in each planar stack is offset in angular orientation from each adjacent oriented antenna in the same planar stack by about a constant inter-plane angular offset, such that the plurality of planar stacks forms a fanned arrangement about an array axis of symmetry, wherein the constant inter- plane angular offset is about 360/M degrees.
15. The MIMO of Claim 14, wherein the control of radiated power and received sensitivity to each sub-region therefore is about orthogonal.
16. The MIMO of Claim 15, wherein the control of radiated power and received sensitivity to each sub-region therefore is about orthogonal.
16. The MIMO of Claim 11, wherein the interconnection and gain level of each oriented antenna are configured independently and dynamically so as to connect electrically each oriented antenna to any or none of the plurality of radios at any given time.
12. The MIMO of Claim 10, wherein the interconnection and gain level of each oriented antenna are configured independently and dynamically so as to connect electrically each oriented antenna to any or none of the plurality of radios at any given time.
17. The MIMO of Claim 14, wherein any first given radio, from among the R radios, is configured to address any given subset of the entirety of solid-angular sub-regions, wherein then any second given radio is configured to address any subset of the remaining solid-angular sub-regions not yet addressed, wherein the pattern established for the first given radio and the second given radio is continued such that each of the remaining radios in turn is configured to address any subset of the remaining solid-angular sub-regions not yet addressed, until either no solid-angular sub-regions remain unaddressed, or all R radios require no further solid-angular sub-regions of address; so as to provide efficient radio coverage of the entire solid-angular region addressed wirelessly by the MIMO, with respect to the location of the MIMO.
17. The MIMO of Claim 15, wherein any first given radio, from among the R radios, is configured to address any given subset of the entirety of solid-angular sub-regions, wherein then any second given radio is configured to address any subset of the remaining solid-angular sub-regions not yet addressed, wherein the pattern established for the first given radio and the second given radio is continued such that each of the remaining radios in turn is configured to address any subset of the remaining solid-angular sub-regions not yet addressed, until either no solid-angular sub-regions remain unaddressed, or all R radios require no further solid-angular sub-regions of address; so as to provide efficient radio coverage of the entire solid-angular region addressed wirelessly by the MIMO, with respect to the location of the MIMO.
18. The MIMO of Claim 11, wherein each transceiver block employs variable levels of radio-frequency power amplification, and wherein each transceiver block is configured to accept a transmit/receive mode control signal from the digital control logic.
13. The MIMO of Claim 10, wherein each transceiver block employs variable levels of radio-frequency power amplification, and wherein each transceiver block is configured to accept a transmit/receive mode control signal from the digital control logic.
























19. The MIMO of Claim 11, wherein the radio-frequency fanning network comprises a plurality of 1-pole R-throw radio selectors, wherein each transceiver block connects electrically to a radio selector common port of the respective 1-pole R-throw radio selector via a transceiver block second port, wherein the function of each given 1-pole R-throw radio selector is that of a matched 1-pole R-throw switch between a plurality of switch ports and the common port of the given 1-pole R-throw radio selector, wherein the radio selector plurality of switch ports comprises R radio selector switch ports.
18. A three-dimensional (3D) multiple-input multiple-output wireless system (MIMO) comprising: 
N oriented antennas, each pointing in a unique direction in three-dimensional (3D) space, and each comprising a transceiver block, wherein N is a first fixed, positive integer; a radio-frequency fanning network, configured to connect electrically at most one radio with each oriented antenna at any given instant: R radios, wherein R is a second fixed, positive, integer; and a digital control logic, having a control port by which to receive commands, the digital control logic configured to control the coordinated operation of the radios, the radio-frequency fanning network, and the transceiver blocks; wherein the control of radiated power and received sensitivity to each oriented antenna is about orthogonal, so as to provide efficient radio coverage of the entire solid-angular region addressed wirelessly by the MIMO, with respect to the location of the MIMO

wherein the radio-frequency fanning network comprises a plurality of 1-pole R-throw radio selectors, wherein each transceiver block connects electrically to a radio selector common port of the respective 1-pole R-throw radio selector via a transceiver block second port, wherein the function of each given 1-pole R-throw radio selector is that of a matched 1-pole R-throw switch between a plurality of switch ports and the common port of the given 1-pole R-throw radio selector, wherein the radio selector plurality of switch ports comprises R radio selector switch ports.
20. The MIMO of Claim 19, wherein the radio-frequency fanning network comprises a plurality of stack radio feed ports, comprising R stack radio feed ports wherein the plurality of stack radio feed ports connects respectively, electrically, to the plurality of radio selector switch ports of every 1-pole R-throw radio selector, wherein every plurality of stack radio feed ports connects respectively, electrically to a plurality of radio feeds, comprising R radio feeds.
18. The MIMO of Claim 18, wherein the radio-frequency fanning network comprises a plurality of stack radio feed ports, comprising R stack radio feed ports wherein the plurality of stack radio feed ports connects respectively, electrically, to the plurality of radio selector switch ports of every 1-pole R-throw radio selector, wherein every plurality of stack radio feed ports connects respectively, electrically to a plurality of radio feeds, comprising R radio feeds.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845